Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4-13, and 15-22 are pending.
Claims 1-2, 4-13, and 15-22 are rejected.
Claims 1 and 12 are amended.
Claims 3 and 14 are canceled.
Claims 21 and 22 are new.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-13, and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
In the instant case, claims 1 -2, 4-11, and 21 are directed toward a method (i.e. process) and claim 12-13, 15-20, and 22 are directed toward a non-transitory computer-readable medium (i.e. manufacture). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1 and 12 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting “computer-automated tool”, “dialog mapping module”, “computing device”, “a non-transitory computer-readable medium” and “computer processor" nothing in the claim limitations preclude the steps from practically being performed physically by a human (e.g. physician, patient, nurse, etc.). Specifically, the claims recite “accessing a transcript of an encounter between a patient and a healthcare professional”, “mapping at least one portion of the transcript of captured speech to a portion of a draft clinical report related to the encounter, based on the role of at least one for the first speaker and the second speaker”, “modify the draft clinical report to include a representation of the mapped at least on portion of the generated transcript”, “accessing a second mapping between a concept identified in the portion of the transcript and a description of the concept”, “generating a summary of the portion of the transcript”, “including the summary in the proposed statement without including the text of the portion of the transcript”, and “provide the modified draft clinical report”. Each of these steps may be performed entirely by a human because a human is reasonably capable of physically receiving a written transcript of speech between doctor and patient, map out the encounter based on the role of the first and second speaker in a draft medical report, modify the draft medical report to include the mapping of the encounter, accessing a second mapping, generating a summary, including a summary in a statement, and provide the draft medical report. Thus, the claims recite an abstract idea in the form of a mental process and/or certain method of organizing human activity. Regarding sub grouping for organizing human activity, the claims falls under managing personal behavior or relationships or interactions between people. The sub grouping 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims. Such as:
Claims 2 and 13 recite limitations that further limit the above abstract idea and/or the extra solution activity above without further practical application.
Claims 4 and 15 recite receiving an identification of the first speaker. A person is physically and mentally capable of identifying the first speaker from a second, different speaker.
Claims 5 and 16 recite limitations further limit the above abstract idea and/or the extra solution activity above without further practical application.
Claims 6 and 17 recite limitations further limit the above abstract idea and/or the extra solution activity above without further practical application.
Claims 7 and 18 recite limitations further limit the above abstract idea and/or the extra solution activity above without further practical application.
Claims 8 and 19 recite storing, in a data structure, data representing an association between data stored in an electronic medical record about one of the first speaker and the second speaker identified as having a patient role and a portion of the transcript. A person is physically and mentally capable of looking at written transcript and identifying the second speaker as having a patient role.
Claims 9 and 20 recite generating a proposed modification to the draft clinical report; receiving input accepting the proposed modification; and modifying the draft clinical report to include the proposed modification. A person is physically capable of 
Claim 10 recite displaying a visible alert notifying the user of a portion of the draft clinical report that requires additional modification. A person is physically capable of receiving a visible alert such as a letter in the mail that the medical report requires additional modifications.
Claim 11 recite determining that the portion of the draft clinical report no longer requires additional modification; and automatically removing the visible alert based upon the determination. A person is physically capable of receiving a visible alert such as a letter in the mail that the medical report requires no additional modifications.
Claims 21 and 22 recite the proposed statement is written using a preferred word choice of the healthcare professional. A person is physically capable of writing a proposed statement using a preferred word choice of healthcare professionals.
Thus these claims recite further limitations that, under broadest reasonable interpretations, cover performance of the limitations of a method of organizing human activity but for the recitation of generic computer components.
Step 2A—Prong 2:
The judicial exception in claims 1-2, 4-13, and 15-22 are not integrated into a practical application. In particular, the claims recite the additional elements: “computer-automated tool”, “dialog mapping module”, “computing device”, “a non-transitory computer-readable medium” and "computer processor”. These additional elements are recited at a high level of generality (see Applicant's specification [0003] and [0012], all of the descriptions in Applicant’s specification do not describe specific components required for the system beyond what one of ordinary skill in the art would understand as generic computer components, and accordingly the “computer-automated tool”, “dialog mapping module”, “computing device”, “a non-transitory computer-readable medium” and “computer 
Further, claims 7 and 18 recite “modifying the draft clinical report further comprises including a copy of the accessed transcript”. This additional element are merely used to acquire or display information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, and thus this limitation amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis. (See MPEP 2106.05 (g)).
The judicial exception in depending claims 2, 3-11, 13, and 15-22 are not integrated into a practical application under the same analysis as above because each claimed function is performed with the same additional elements identified in claims 1 and 12. Accordingly, the additional elements of claims 1-2, 4-13, and 15-22 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1-2, 4-13, and 15-22 are therefore directed to an abstract idea.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more that the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer-automated tool”, “dialog mapping module”, “computing device”, “a non-transitory computer-readable medium” and “computer processor” amount to no more than mere instructions to apply the exception using generic computer components. Therefore, claims 1-22 are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 7-13, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (JP 2015035099 A) in view of Koll (US 20110282687 Al), Dolfing et al. (US 20140363074 Al) hereinafter Dolfing, and Basson et al. (US 20120290299 A1), hereinafter Basson.
Regarding claims 1 and 12, Okuyama teaches accessing a transcript of an encounter between a patient and a healthcare professional, the transcript including (i) an identification of a role of a first speaker at a portion of the transcript including a transcription of captured speech of the first speaker and (ii) an identification of a role of a second speaker at a portion of the transcript including a transcription of captured speech of the second speaker (Claim 3) and providing the modified draft clinical report to a user (Claim 4). Okuyama does not teach a method for automatically modifying a draft clinical report to incorporate representations of data generated based on data extracted from captured speech, a non-transitory computer-readable medium storing computer program instructions executable by at least one computer processor to perform a method for automatically modifying a draft clinical report to incorporate representations of data generated based on data extracted from captured speech, the method comprising, mapping at least one portion of the transcript of captured speech to a portion of a draft clinical report related to the encounter, based on the role of at least one of the first speaker and the second speaker, and modifying the draft clinical report to include a representation of the mapped at least one portion of the generated transcript. However, Koll teaches a method for automatically modifying a draft clinical report to incorporate representations of data generated based on data extracted from captured speech (Abstract), a non-transitory computer-readable medium storing computer program instructions executable by at least one computer processor to perform a method for automatically modifying a draft clinical report to incorporate representations of data generated based on data extracted from ([0083]), mapping at least one portion of the transcript of captured speech to a portion of a draft clinical report related to the encounter, based on the role of at least one of the first speaker and the second speaker ([0025], [0043], [0064], and FIG. 2), modifying the draft clinical report to include a representation of the mapped at least one portion of the generated transcript ([0025], [0043], [0064], and FIG. 2), and generating a summary of the portion of the transcript; including the summary in the proposed statement without including the text of the portion of the transcript ([0074]). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Okuyama to incorporate the teachings of Koll and account for a method for automatically modifying a draft clinical report to incorporate representations of data generated based on data extracted from captured speech and a non-transitory computer-readable medium storing computer program instructions executable by at least one computer processor to perform a method for automatically modifying a draft clinical report to incorporate representations of data generated based on data extracted from captured speech, the method comprising: accessing a transcript of an encounter between a patient and a healthcare professional, the transcript including (i) an identification of a role of a first speaker at a portion of the transcript including a transcription of captured speech of the first speaker and (ii) an identification of a role of a second speaker at a portion of the transcript including a transcription of captured speech of the second speaker; mapping at least one portion of the transcript of captured speech to a portion of a draft clinical report related to the encounter, based on the role of at least one of the first speaker and the second speaker; modifying the draft clinical report to include a representation of the mapped at least one portion of the generated transcript; and providing the modified draft clinical report to a user. Doing so would create a more efficient and up-to-date electronic medical record, as well as eliminating the need for traditional paper files ([0002] and [0006]-[0007]). Okuyama and Koll do not teach computer-automated tool, dialog mapping module executed by a computing device, dialog mapping module, based on (Dolfing, Abstract, [0069], [0073], and [0124]), dialog mapping module executed by a computing device (Dolfing, Abstract, [0069], [0073], [Oil7], and [0124), dialog mapping module, based on an encounter context data (Dolfing, [0068] and [0117]), the representation including a proposed statement written in a writing style of the healthcare professional ([0061], [0138], [0178], [0185], [0203], and [0251]), wherein modifying the draft clinical report to include the representation ([0258]) further comprises: accessing a second mapping between a concept identified in the portion of the transcript and a description of the concept ([0023], [0133], [0240], [0245], [0255], [0262], [0267], [0268], and [0271]). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Okuyama, Koll, and Dolfing to incorporate the teachings of Dolfing and account for a method for automatically modifying, by a computer-automated tool, a draft clinical report to incorporate representations of data generated based on data extracted from captured speech and a non-transitory computer-readable medium storing computer program instructions executable by at least one computer processor to perform a method for automatically modifying a draft clinical report to incorporate representations of data generated based on data extracted from captured speech, the method comprising:: accessing, by a dialog mapping module executed by a computing device, a transcript of an encounter between a patient and a healthcare professional, the transcript including (i) an identification of a role of a first speaker at a portion of the transcript including a transcription of captured speech of the first speaker and (ii) an identification of a role of a second speaker at a portion of the transcript including a transcription of captured speech of the second speaker; mapping, by the dialog mapping (Basson, [0023] and [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Okuyama, Koll, and Dolfing to incorporate the teachings of Basson and account for a method for automatically modifying, by a computer-automated tool, a draft clinical report to incorporate representations of data generated based on data extracted from captured speech and a non-transitory computer-readable medium storing computer program instructions executable by at least one computer processor to perform a method for automatically modifying a draft clinical report to incorporate representations of data generated based on data extracted from captured speech, the method comprising:: accessing, by a dialog mapping module executed by a computing device, a transcript of an encounter between a patient and a healthcare professional, the transcript including (i) an identification of a role of a first speaker at a portion of the transcript including a transcription of captured speech of the first speaker and (ii) an identification of a role of a second speaker at a portion of the transcript including a transcription of captured speech of the second speaker; mapping, by the dialog mapping module, at least one portion of the transcript of captured speech to a ([0002] and [0006]-[0007]).
Regarding claims 2 and 13, the combination of Okuyama, Koll, and Dolfing teach the limitations of independent claims 1 and 12. Wherein, further Koll teaches modifying the draft clinical report to include the representation further comprises modifying the draft clinical report to include text copied from a portion of the transcript into the report ([0065]). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Okuyama to incorporate the teachings of Koll and Dolfing and account for the method of claim 1 and the non-transitory computer-readable medium of claim 12, wherein modifying the draft clinical report to include the representation further comprises modifying the draft clinical report to include text copied from a portion of the transcript into the report. Doing so would create a more efficient and up-to-date electronic medical record, as well as eliminating the need for traditional paper files ([0002] and [0006]-[0007]).
Regarding claims 3 and 14, the combination of Okuyama, Koll, and Dolfing teach the limitations of independent claims 1 and 12. Wherein, further Koll teaches modifying the draft clinical report to include the representation further comprises including a ([00741). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Okuyama to incorporate the teachings of Koll and Dolfing and account for the method of claim 1 and the non-transitory computer-readable medium of claim 12, wherein, modifying the draft clinical report to include the representation further comprises including a summary of a portion of the transcript generated by accessing a second mapping between a concept identified in the at least one portion of the transcript and a description of the concept, without including the text of the transcript. Doing so would create a more efficient and up-to-date electronic medical record, as well as eliminating the need for traditional paper files ([0002] and [0006]-[0007]).
Regarding claims 7 and 18, the combination of Okuyama, Koll, and Dolfing teach the limitations of independent claims 1 and 12. Wherein, further Koll teaches modifying the draft clinical report further comprises including a copy of the accessed transcript ([0065]). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Okuyama to incorporate the teachings of Koll and Dolfing and account for the method of claim 1 and the non-transitory computer-readable medium of claim 12, wherein modifying the draft clinical report further comprises including a copy of the accessed transcript. Doing so would create a more efficient and up-to-date electronic medical record, as well as eliminating the need for traditional paper files ([0002] and [0006]-[0007]).
Regarding claims 8 and 19, the combination of Okuyama, Koll, and Dolfing teach the limitations of independent claims 1 and 12. Wherein, further Koll teaches storing, in a data structure, data representing an association between data stored in an electronic medical record about one of the first speaker and the second speaker identified as having a patient role and a portion of the transcript (Claim 32). It would have been obvious to one of ordinary skill ([0002] and [0006]-[0007]).
Regarding claims 9 and 20, the combination of Okuyama, Koll, and Dolfing teach the limitations of independent claims 1 and 12. Wherein, further Koll teaches generating a proposed modification to the draft clinical report; receiving input accepting the proposed modification; and modifying the draft clinical report to include the proposed modification (Claim 2). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Okuyama to incorporate the teachings of Koll and Dolfing and account for claim 1 and the non-transitory computer-readable medium of claim 12 further comprising generating a proposed modification to the draft clinical report; receiving input accepting the proposed modification; and modifying the draft clinical report to include the proposed modification. Doing so would create a more efficient and up-to-date electronic medical record, as well as eliminating the need for traditional paper files ([0002] and [0006]-[0007]).
Regarding claim 10, the combination of Okuyama, Koll, and Dolfing teach the limitations of independent claims 1. Wherein, further Koll teaches displaying a visible alert notifying the user of a portion of the draft clinical report that requires additional modification (Claim 21). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Okuyama to incorporate the teachings of Koll and Dolfing and account for the method of claim 1 further comprising displaying a visible alert notifying the user of a portion of the draft clinical report that requires additional modification. Doing so would create a more ([0002] and [0006[-[0007]).
Regarding claim 11, the combination of Okuyama, Koll, and Dolfing teach the limitations of independent claims 1 and dependent claim 10. Wherein, further Koll teaches determining that the portion of the draft clinical report no longer requires additional modification; and automatically removing the visible alert based upon the determination ([Claim 21]). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Okuyama to incorporate the teachings of Koll and Dolfing and account for the method of claim 10 further comprising determining that the portion of the draft clinical report no longer requires additional modification; and automatically removing the visible alert based upon the determination  Doing so would create a more efficient and up-to-date electronic medical record, as well as eliminating the need for traditional paper files ([0002] and [0006[-[0007]).
Regarding claims 21 and 22, the combination of Okuyama, Koll, and Dolfing teaches the method of claim 1 and the non-transitory computer readable medium of claim 12. Okuyama, Koll, and Dolfing do not teach the proposed statement is written using a preferred word choice of the healthcare professional. However Basson teaches the proposed statement is written using a preferred word choice of the healthcare professional (Basson, [0023] and [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Okuyama, Koll, and Dolfing to incorporate the teachings of Basson and account for the method of claims 1 and the non-transitory computer readable medium of claim 12, wherein the proposed statement is written using a preferred word choice of the (Basson, [0002]-[0003]).

Claims 4-6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (JP 2015035099 A), Koll (US 20110282687 Al), and Dolfing et al. (US 20140363074 Al), hereinafter Dolfing, in view of Yeluri et al. (US 20100063845 A1) (hereinafter Yeluri).
Regarding claims 4 and 15 the combination of Okuyama, Koll, and Dolfing teach the limitations of independent claims 1 and 12. Okuyama and Koll do not teach receiving an identification of the first speaker. However Yeluri teaches receiving an identification of the first speaker ([0034]). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Okuyama, Koll, and Dolfing to incorporate the teachings of Yeluri and account for the method of claims 1 and the non-transitory computer-readable medium of claims 12 further comprising receiving an identification of the first speaker. Doing so would provide a more organized electronic health record that gives physicians access to patient medical history and previous visits, as well as gives access to patients to view past medical advice, prescription and diagnoses, and access to physician instructions ([0004]-[0005]).
Regarding claims 5 and 16 Okuyama and Koll the combination of Okuyama, Koll, and Dolfing teach the limitations of independent claims 1, 4, 12, and 15. Okuyama and Koll do not teach modifying further comprises modifying the draft clinical report to include text selected based upon a preference associated with the identified first speaker. However Yeluri teaches modifying further comprises modifying the draft clinical report to include text selected based upon a preference associated with the identified first speaker (Claim 13). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Okuyama, Koll, and Dolfing to incorporate the teachings of Yeluri and account for the method of claims 1 and 4, and the non-([0004]-[0005]).
Regarding claims 6 and 17 Okuyama and Koll teach the combination of Okuyama, Koll, and Dolfing teach the limitations of independent claims 1, 4, 12, and 15. Okuyama and Koll do not teach modifying further comprises determining a level of detail to include from the transcript in the portion of the draft clinical report, based upon a preference associated with the identified first speaker. However Yeluri teaches modifying further comprises determining a level of detail to include from the transcript in the portion of the draft clinical report, based upon a preference associated with the identified first speaker (Claim 13). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Okuyama, Koll, and Dolfing to incorporate the teachings of Yeluri and account for the method of claims 1 and 4, and the non-transitory computer-readable medium of claims 12 and 15, wherein modifying further comprises determining a level of detail to include from the transcript in the portion of the draft clinical report, based upon a preference associated with the identified first speaker. Doing so would provide a more organized electronic health record that gives physicians access to patient medical history and previous visits, as well as gives access to patients to ([0004]-[0005]).

Response to Arguments
Applicant's arguments filed 08/05/2020 have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 101 Rejection, Applicant argues the previous Office Action does not specify which of the subgroupings the claims allegedly fall within and that none of the subgroupings identified as part of methods for organizing human activity addresses automatically modifying, by a component executed by a computer, a draft clinical report to incorporate representations of data generated based on data extracted from captured speech. Applicant further argues the claims do not include such examples of mental processes. Further Applicant argues the claims amount to more than abstract idea because the claims as a whole integrate the recited judicial exception into a practical application of that exception and the pending claims reflect an improvement to the field of clinical report editing tool technology. Applicant claims by reciting the dialog mapping module is novel and non-obvious, and non-generic component that a computer is modified to execute. Examiner respectfully disagrees. The pending claims recite an abstract idea in the form of a certain method of organizing human activity such that a human is reasonably capable of physically receiving a written transcript of speech, map out the encounter, modify the draft medical report, accessing a second mapping, generating a summary, and physically providing the draft medical report. Regarding sub grouping for organizing human activity, the claims falls under managing personal behavior or relationships or interactions between people. The sub grouping encompasses both certain activity of a single person, certain activity that involves multiple people, and especially certain activity between a person and a computer. The claim limitations merely apply the certain method of organizing human activity especially by describing an interaction between a person and a computer. The pending claims also recite an abstract idea in the form of a mental process because a person is capable of mentally mapping a portion of a transcript of captured speech to a draft clinical report and other limitations as stated above can be done in the human mind and/or with pen and paper. Further amount to more than abstract idea because the claims as a whole do not integrate the recited judicial exception into a practical application of that exception and the pending claims do not reflect an improvement to the field of clinical report editing tool technology.
Applicant’s arguments with respect to 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Additionally, Applicant argues Dolfing does not teach “a representation including a proposed statement written in a writing style of the healthcare professional”. Examiner respectfully disagrees. See further Dolfing paragraph [0129] teaches “The handwriting inputs include data representing each stroke provided by the user within a predetermined handwriting input area within the handwriting input UT” (see further [0009], [0011], [0061], and [0251]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/R.S.S./Examiner, Art Unit 3686            


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686